     Case 3:19-cv-01096-JAH-JLB Document 13 Filed 04/08/20 PageID.87 Page 1 of 2



1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   SALLIE M. ESCOBEDO,                                Case No.: 19cv1096-JAH (JLB)
11                                     Plaintiff,
                                                        ORDER GRANTING DEFAULT
12   v.                                                 JUDGMENT
13   PRIME RECOVERY LLC,
14                                   Defendant.
15
16         Plaintiff, Sallie M. Escobedo’s, Motion for Default Judgment came before this Court
17   on January 13, 2020, at 2:30 pm. Counsel for Plaintiff appeared telephonically. Defendant,
18   Prime Recovery LLC, failed to appear, despite having been properly served with notice of
19   this hearing.
20         For the reasons orally stated by the Court on the record and based upon the forgoing,
21   IT IS HEREBY ORDERED:
22         1. Plaintiff’s Motion for Default Judgment is GRANTED.
23         2. Plaintiff shall recover an award of $35,916.00 from Defendant, which represents
24             the following:
25             a. $1,000.00 in statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A);
26             b. $7,500.00 in statutory damages pursuant to 47 U.S.C. §227(b)(3)(B);
27             c. $22,500.00 in treble damages pursuant to 47 U.S.C. §227(b)(3)(C);
28             d. $1,000.00 in statutory damages pursuant to Cal. Civ. Code §1788.30(b); and

                                                    1
     Case 3:19-cv-01096-JAH-JLB Document 13 Filed 04/08/20 PageID.88 Page 2 of 2



1            e. $3,916.00 in costs of this action, together with reasonable attorney’s fees.
2         3. Interest shall accrue on the judgment until satisfied by Defendant.
3         IT IS SO ORDERED.
4
5
6    DATED: April 8, 2020
7                                                _________________________________
                                                 Hon. John A. Houston
8
                                                 United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
